Order entered January 24, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01126-CV

                    CONCORD ENERGY, LLC, Appellant

                                       V.

                        VR-4 GRIZZLY, LP, Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-10333

                                    ORDER

      Before the Court is appellant’s January 21, 2022 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

February 8, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE